—In a proceeding, inter alia, to strike the notice of caucus filed by Saverio Terenzi and Jennifer Troy, and enjoin them from holding a caucus on behalf of the Conservative Party for the purpose of nominating candidates for Mayor and for Village Trustee in the 1997 election for the Village of Port Chester, the appeal is from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered February 3, 1997, which, inter alia, granted the petition.
Ordered that the order is affirmed, without costs or disbursements.
In light of the " 'general policy of noninterference with the internal workings of a political party’ ” and the refusal of the courts to interfere with the proper exercise of powers delegated to a political committee under particular rules (Matter of Stewart v Natrella, 217 AD2d 599, 600; Matter of Bachmann v Coyne, 99 AD2d 742), this Court declines to interfere with the petitioners’ determination not to authorize a caucus. Sullivan, J. P., Santucci, Friedmann and McGinity, JJ., concur.